DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Furqan Nanji, on 02/16/2022.
The application has been amended as follows: 
Claim 1. An automated test equipment for testing a device under test the automated test equipment comprising:
  	an on-chip-system-test controller comprising at least one debug interface configured to communicate with the device under test, wherein the on-chip-system-test controller is configured to control a test of the device-under-test, wherein the device-under-test comprises a system-on-a-chip; and a development and debug environment adapted to develop and debug both on-chip-system test software for execution on the device-under-test and a test program to be executed by the automated test equipment, wherein the development and debug environment allows the device-under-test  to access and change one or more characteristics associated with 

Claim 30.  An automated test equipment for testing a device under test comprising:
  
an on-chip-system-test controller comprising at least one control interface configured to communicate with the device under test, wherein the on-chip-system-test controller is configured to control a test of the device-under-test, wherein the device-under-test is a system-on-a-chip, wherein the on-chip-system-test controller is configured to variably allocate the at least one control interface to a device-under-test interface; and

a development and debug environment adapted to develop and debug both on-chip-system test software for execution on the device-under-test and a test program to be executed by the automated test equipment, wherein the development and debug environment allows the device-under-test  to access and change one or more characteristics associated with 


Claim 31.  An automated test equipment for testing a device under test comprising:
  
an on-chip-system-test controller comprising at least one high bandwidth interface configured to communicate with the device under test, wherein the on-chip-system-test controller is configured to control a test of the device-under-test, wherein the device-under-test is a system-on-a-chip, wherein the on-chip-system-test controller is configured to variably allocate the at least one high bandwidth interface  to a device-under-test interface; and

a development and debug environment adapted to develop and debug both on-chip-system test software for execution on the device-under-test and a test program to be executed by the automated test equipment, wherein the development and debug environment allows the device-under-test  to access and change one or more characteristics associated with 


Reasons for Allowance
Claims 1-16 and 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior arts discloses or renders obvious the development and debug environment, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/16/2022